Citation Nr: 0509740	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to an original disability evaluation in 
excess of zero percent for bilateral hearing loss. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in September 2001 and 
April 2002.  In September 2001, service connection was 
granted for bilateral sensorineural hearing loss and a zero 
percent rating was assigned from September 11, 2000.  Service 
connection was granted for tinnitus and a 10 percent rating 
was assigned from September 11, 1999.  In April 2002, service 
connection was granted for PTSD.  A 30 percent rating was 
assigned from May 3, 2001.  

The issue of entitlement to a higher original rating for PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level V 
hearing in the left ear. 

2.  The veteran has been in receipt of the maximum schedular 
evaluation for tinnitus since the effective date of the grant 
of service connection.

3.  The evidence does not show that the bilateral hearing 
loss or tinnitus have caused marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an original disability rating in excess 
of zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (2004). 

2.  The criteria for an original disability rating in excess 
of 10 percent for the service-connected tinnitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a letter dated in March 2001, VA notified the veteran of 
the evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  Thus VA complied with 
the notice requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter put the 
veteran on notice to submit relevant evidence in his 
possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20.  In this case, the VCAA notice was 
provided before the initial AOJ adjudication in September 
2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  The 
veteran did not identify any treatment for the hearing loss 
and tinnitus.  There is no identified relevant evidence that 
has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent VA audiometric 
and ear disease examinations in May 2001 to determine the 
severity of the hearing loss and tinnitus.  

The veteran's representative argues that the veteran should 
be afforded another examination in order to determine the 
current severity of the hearing loss.  The representative 
argues that the veteran's hearing impairment had increased in 
severity since the last examination.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  In the present 
case, the veteran and the representative did not provide any 
medical evidence showing that the hearing loss had increased 
in severity since the May 2001 VA examination.  Therefore, 
another VA examination is not necessary.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating his claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 
(2004).

Under Diagnostic Code 6260, a 10 percent rating is warranted 
for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2004).

Discussion

Entitlement to an original disability evaluation in excess of 
zero percent for bilateral hearing loss

The RO assigned a noncompensable evaluation to the veteran's 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100.

The veteran underwent VA audiometric and ear disease 
examinations in May 2001.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
60
85
LEFT
15
20
65
85
85

The average puretone threshold for the right ear was 49 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  The average puretone 
threshold for the left ear was 59 decibels.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the left ear.  

The findings of the May 2001 VA examination report translates 
to level I hearing loss in the right ear and level V hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss does not warrant a 10 
percent rating under Table VII of the rating schedule.  
Therefore, a zero percent rating is warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004). 

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected hearing loss since the date of service connection.  
There is no evidence that the veteran's service-connected 
hearing loss has met the criteria for a higher rating at any 
time since September 11, 1990.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

In summary, a compensable evaluation is not warranted for the 
service-connected bilateral hearing loss, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an initial compensable 
evaluation and the claim is denied. 

Entitlement to an original disability evaluation in excess of 
10 percent for tinnitus

The veteran contends that he is entitled to a rating in 
excess of 10 percent for tinnitus. 

Diagnostic Code 6260, in part, governs how tinnitus is 
evaluated.  In June 2003, Diagnostic Code 6260 was revised to 
provide that only a single 10 percent rating is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear or each ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2003).  The law in effect prior to June 
2003, did not expressly prohibit the assignment of separate 
ratings for tinnitus in each ear.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) expressly overruled the Court's 
holding in Karnas to the extent that the decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

In any event, VA's General Counsel addressed this issue in a 
precedential opinion issued in May 2003.  The General Counsel 
held that Diagnostic Code 6260, as in effect prior to June 
2003, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral or bilateral. Separate ratings for tinnitus for 
each ear could not be assigned under DC 6260 or any other 
diagnostic code. VAOPGCPREC 2-03 (2003).

Since the change to Diagnostic Code 6260 did not provide for 
retroactive application, the veteran is entitled to 
application of the prior version of the regulation for the 
months of eligibility prior to June 2003.  Smith v. Principi, 
17 Vet. App. 168 (2003) (although the change to the 
regulation prohibits the assignment of separate ratings for 
tinnitus effective in June 2003, the Board must analyze the 
applicability of separate ratings prior to June 2003).

Section 4.25(b), in part, provides that "except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling conditions.  In the context of § 
4.25(b), the argument is that the veteran suffers from 
bilateral disability arising from a single disease entity for 
which separate compensable ratings are warranted.

The question presented is whether bilateral tinnitus 
constitutes two separate disabilities, warranting separate 
ratings.  The assignment of separate ratings is dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.

In the notice of proposed rulemaking and in the final rule, 
concerning the 2003 version of Diagnostic 6260, and in the 
discussion of the nature of tinnitus, VA, relying on a 
medical treatise, found that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear or both ears.  67 
Fed. Reg. 59,033 (Sept. 19, 2002); 68 Fed. Reg. 25,822 (May 
14, 2003).  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.  Read 
together 38 C.F.R. § 4.25(b) and § 4.14 do not provide a 
basis for assigning a separate rating for tinnitus in each 
ear.

Also prior to the May 2003 amendment, Diagnostic Code 6260 
did not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  In Brown v. 
Gardner, 513 U.S. 115, 118 (1994), the Supreme Court held 
that if a statute is ambiguous, any interpretive doubt is to 
be resolved in the veteran's favor.  In Brown, the Supreme 
Court held ambiguity is a creature not of definitional 
possibilities but of statutory context.  By reading the 
rating criteria for Diagnostic Code 6260 in the context of 
the remaining provisions of the Rating Schedule, it is clear 
that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that a separate 10 percent rating for each ear 
cannot be assigned.

If one section of a regulation includes specific language, 
but that language is missing from another section of the same 
regulation, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 10 
percent rating applies to recurrent tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  For 
these reasons, the Board finds that there is no legal merit 
to any claim for a separate 10 percent rating for tinnitus in 
each ear.

The veteran is currently evaluated at the highest rating 
available for tinnitus, which is 10 percent.  The claim is 
denied.

Entitlement to an extraschedular rating for bilateral hearing 
loss and tinnitus

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the September 
2001 rating decision, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the service-connected bilateral hearing loss 
and tinnitus.  The RO concluded that this case did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected bilateral 
hearing loss or the tinnitus presents unusual or exceptional 
disability picture.  As discussed in detail above, the 
service-connected bilateral hearing loss causes impaired 
hearing.  The veteran's hearing loss is rated under 
Diagnostic Code 6100, and this diagnostic code contemplates 
loss of hearing.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The Board finds that the veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  The veteran's 
symptoms are normal manifestations of this disorder and such 
symptoms are contemplated under the rating schedule.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. §  
3.321(b)(1).

There is no indication that the veteran has been hospitalized 
frequently for the bilateral hearing loss or tinnitus.  
Indeed, there is no evidence of any hospitalizations.  The 
Board further finds that the evidence of record does not 
establish that the veteran's service-connected bilateral 
hearing loss and tinnitus cause marked interference with 
employment.  The Board stresses that 38 C.F.R. § 3.321(b)(1) 
requites marked interference with employment, not simply 
interference.  The evidence of record shows that the veteran 
works as a manager in a warehouse.  He has worked in that 
position for 13 years.  He reported in his application for 
compensation that he has not missed time from work due to his 
disabilities.  There is no evidence of marked interference 
with employment.  

The veteran asserts that his hearing loss and tinnitus 
interfere with his employment because he can not hear during 
meetings.  The Board notes that a noncompensable rating is 
assigned to the veteran's hearing loss because VA determined 
that this level of hearing loss does not causes occupational 
impairment.  The currently assigned 10 percent disability 
evaluation for the tinnitus under Diagnostic Code 6260 is an 
acknowledgment on the part of VA that some interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  However, there is no evidence of 
marked interference in this case.  

The Board has no reason to doubt that the veteran's 
disabilities cause him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose, supra.  See also 38 C.F.R. 
§§ 3.321(a), 4.1 (2004). 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the bilateral hearing loss or tinnitus.  




ORDER

The claim for an original disability evaluation in excess of 
zero percent for bilateral hearing loss is denied. 

The claim for an original disability evaluation in excess of 
10 percent for tinnitus is denied. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(b)(1), (2).

Another VA examination is necessary to determine the severity 
of the PTSD.  The veteran underwent a VA examination in April 
2002.  The examiner stated that he had a Global Assessment of 
Functioning (GAF) score of 50 and the examiner stated that 
the veteran had moderate symptoms.  The veteran submitted a 
February 2004 statement from Dr. J.S., a psychologist.  Dr. 
J.S. stated that the veteran's GAF score was 37 which was 
indicative of major impairment in several areas of 
functioning.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  Thus, the Board finds that another examination 
is necessary to determine the current severity of the PTSD.  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

The record shows that the veteran has been treated for PTSD 
by Dr. M.G., his family doctor.  A May 2002 statement from 
Dr. M.G. is associated with the claims folder.  In this 
statement, Dr. M.G. stated that he has treated the veteran 
for PTSD for six years and the veteran was on Prozac.  
Treatment records from Dr. M.G. are not associated with the 
claims folder.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1)(a) (West 2002).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should obtain records 
of the veteran's treatment for PTSD from 
Dr. M.G.
dated from 1996 to present.  

2.  The veteran should be afforded VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.    

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the veteran's 
PTSD symptoms.  The examiner should 
indicate whether PTSD causes occupational 
and social impairment with reduced 
reliability and productivity, impairment 
of short- and long-term memory , impaired 
judgment, impaired abstract thinking, 
disturbances of motivation and mood, or 
difficulty in establishing effective work 
and social relationships.  The examiner 
should indicate whether PTSD causes 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood or total occupational 
and social impairment. 

The examiner should also provide a GAF 
score in accordance with DSM-IV.

3.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


